DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2002/0181315 A1).

Regarding claim 20:  Lee (FIG. 1) teaches a method, comprising:
     fabricating a first memory cell array (MAT1 200) having a first number of rows; 

     fabricating a first row decoder (230 and/or 231) coupled to the first memory cell array for accessing the first number of rows;
     fabricating a second row decoder (240 and/or 241) coupled to the second memory cell array for accessing the second number of rows;
     fabricating a first pre-decoder (R1 103) with multiple row-pre-decoders (as seen in FIG. 6, R1 103 is with or has multiple row pre-decoders as seen in the left half of FIG. 7, which may each be referred to as a row pre-decoder in various combinations) including a first row pre-decoder (NOR1 and NOR2 with inverter I1 in the left half of FIG. 7 pre-decode bit AX<7>) and a second row pre-decoder (I4 and I5 on the left half of FIG. 7 pre-decode bit AX<6>) coupled to the first row decoder, the multiple row pre-decoders having the first row pre-decoder (NOR1 and NOR2 of FIG. 7) that selects a first row from a first partition (from looking at the right half of FIG. 7, it is understood and therefore disclosed that the bit value of a2 determines which half of a MAT the row is selected from since R<4:7> require a2=1 and R<0:3> require a2=0 when looking at the outputs of the row decoder circuitry in the right half of FIG. 7) of the first number of rows (MAT1) based on a first part (AX<6>) of a first segment (AX<8:6>) of a row address (row address AX or AX<9:0>), and  the multiple row pre-decoders having the second row pre-decoder (inverters I4 and I5 of FIG. 7) that selects the first row from a second partition (from looking at the right half of FIG. 7, it is understood and therefore disclosed that the value of a1 determines which half of the half determined by a2 or which quarter of the MAT is the row selected from) 
     fabricating a second pre-decoder (R2 104) coupled to the second row decoder that selects a second row from the second number of rows based on the row address; and
     fabricating a single row decoder (FIG. 8) that is coupled directly to the first pre-decoder and the second pre-decoder, wherein the single row decoder provides a row selection signal (MAT1 and/or MAT2 signals) directly to the first pre-decoder or the second pre-decoder to thereby select the first row or the second row based on a second segment (bit AX<9>) of the row address (AX<9:0>).

Regarding claim 21:  Lee teaches the method of claim 20, wherein:
     the multiple row pre-decoders comprise the first row pre-decoder (R1 103) and the second row pre-decoder (R2 104) coupled to the first row decoder that selects the first row from the first partition and the second partition of the first number of rows based on the row address, and
     the second pre-decoder (R2 104) comprises a third row pre-decoder (a second instance of NOR1 and NOR2) and a fourth row pre-decoder (a second instance of I4 and I5; see the detailed circuit in FIG. 7, which comprises components, each of which may be also referred to as a pre-decoder) coupled to the second row decoder that selects the second row from a third partition or a fourth partition (analogous to the first and second partitions, respectively) of the second number of rows (MAT2) based on the row address (AX<8:0>).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2002/0181315 A1).


Regarding claim 1:  Lee teaches an integrated circuit, comprising:
     a memory cell array (an array comprising MAT1 and MAT2 in FIG. 1) having a first number of rows (the rows in MAT1) and a second number of rows (the rows in MAT2); 
     a first row decoder array (230, 231) coupled to the memory cell array for accessing the first number of rows;
     a second row decoder array (240, 241) coupled to the memory cell array for accessing the second number of rows:
     a first pre-decoder (R1 of FIG. 6) having multiple row pre-decoders  (as seen in FIG. 6, R1 103 is with or has multiple row pre-decoders as seen in the left half of FIG. 7, which may each be referred to as a row pre-decoder in various combinations) including a first row pre-decoder (NOR1 and NOR2 in the left half of FIG. 7 pre-decode bit AX<7>) and a second row pre-decoder (I4 and I5 on the left half of FIG. 7 pre-decode bit AX<6>) coupled to the first row decoder array (as seen in FIG. 1), wherein the first row pre-decoder (NOR1 and NOR2 in left half of FIG. 7) receives a first part (AX<6>) of a first segment (AX<8:6>) of a row address (row address AX or AX<9:0>) and selects a first row from a first partition (From looking at the right half of FIG. 7, it is understood and therefore disclosed that the bit value of a2 determines which half of a MAT the row is selected from since R<4:7> require a2=1 and R<0-3> require a2=0 when looking at the outputs of the row decoder circuitry in the right half of FIG. 7) of the first number of rows based on the first part (AX<6>) of the first segment (AX<8:6>) of the row address (AX<9:0>), and wherein a second row pre-decoder (inverters I4 and I5 in the left half of FIG. 7) receives a second part (AX<7>) (From looking at the right half of FIG. 7, it is understood and therefore disclosed that the bit value of a1 determines which half of the half determined by a2 or which quarter of the MAT is the row selected from) of the first number of rows (MAT1) based on the second part (AX<7>) of the first segment (AX<8:6>) of the row address (AX<9:0>);
        a second pre-decoder (R2 Pre-decoder in Row Pre-Decoder 100 as seen in FIG. 6) coupled to the second row decoder array, wherein the second pre-decoder receives the first segment (AX<8:6>) of the row address selects a second row from the second number of rows (MAT2) based on the first segment of the row address; and
     a single row decoder (FIG. 8) coupled directly to the first pre-decoder (R1) and the second pre-decoder (R2), wherein the single row decoder receives a second segment (AX<9>) of the row address, identifies a row selection bit (AX<9> or MAT1 or MAT2) from the second segment of the row address, and provides a first decoded row selection bit (MAT1) directly to the first pre-decoder or provides a second decoded row selection bit (MAT2) directly to the second pre-decoder to thereby select either the first row or the second row based on the row selection bit from the row address.
     Lee does not specifically teach the second pre-decoder receives the row address from the first pre-decoder.

     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the pre-decoders 103 and 104 close to their respective MATs such as directly above the respective MAT, wherein address signals 

Regarding claim 2:  Lee teaches the integrated circuit of claim 1, wherein the memory cell array is subdivided into multiple arrays including a first array (200; CELL ARRAY MAT1) and a second array (210; CELL ARRAY MAT2) that is separate from the first array, wherein the first array includes the first number of rows, and wherein the second array includes the second number of rows.

Regarding claims 3:  Lee teaches the integrated circuit of claim 1, wherein the first number of rows comprises (MAT1) the first partition as a first partition of rows (a first half) and the second partition as a second partition (a second half) of rows, and wherein the second number of rows (MAT2) comprises a third partition (a third half) of rows and a fourth partition (a fourth half) of rows, and wherein the first partition of rows, the second partition of rows, the third partition of rows, and the fourth partition of rows are similar in size (each is half of a MAT; each MAT is the same in size).

Regarding claim 4:  Lee teaches the integrated circuit of claim 1, wherein the first number of rows comprises the first partition as a lower-half (left half) of the rows of the memory cell array, and wherein the second number of rows comprises the second partition as an upper-half (right half) of the rows of the memory cell array.

Regarding claim 5:  Lee teaches the integrated circuit of claim 1, wherein the first segment (AX<8:6>) of the row address comprises multiple parts including the first part (AX<6>) and the second part (AX<7>), and wherein the multiple row pre-decoders comprise:
     the first row pre-decoder (NOR1 and NOR2 with or without the first portion) the receives the first part (AX<6>) of the row address, decodes the first part, and provides a decoded first part (first portion of the R signals, for example R<3:0>) to the first row decoder array for selecting the first row from the first partition of the first number of rows; and
     the second row pre-decoder (I4 and I5 with or without the second portion) that receives the second part (AX<7>) of the row address, decodes the second part, and provides a decoded second part (second portion of the R signals, for example R<7:4>) to the first row decoder array for selecting the first row from the second partition of the first number of rows.



Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sachdev et al. (US 2007/0217262 A1).

Regarding claim 14:  Lee does not specifically teach the integrated circuit of claim 1, wherein the memory cell array comprises random access memory (RAM) cells.

     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching above into the device and/or method of Lee in a manner such that the memory cell array would comprise RAM cells such as SRAM cells instead of NAND cells.  The motivation to do so would have been to apply the addressing technique to another memory type that also uses memory cells arranged in a similar fashion using an address comprising a row and column address requiring decoding as one of ordinary skill in the art recognizes.  Advantages and/or tradeoffs between SRAM and NAND are known to one of ordinary skill in the art for example SRAM has a higher performance including faster access compared to that of a NAND flash memory.

Regarding claim 15:  Lee does not specifically teach the integrated circuit of claim 14, wherein the RAM cells comprise at least one of static RAM (SRAM) cells and magneto-resistive RAM (MRAM) cells.
     Sachdev (FIG. 6; [0031-37]) teaches an example of an SRAM memory also being arranged into at least one array, wherein an address is decoded using row decoder and column decoder circuitry comprising pre-decoders.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching above into the device and/or method of Lee in a manner such that the memory cell array would comprise RAM cells .


Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 16-19 allowed.


Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. 
   
     Applicant argues in regards to claim 20 “Lee fails to specifically teach a single row decoder that provides a row selection signal directly to the first pre-decoder or the second pre-decoder to thereby select the first row or the second row based on a second segment of the row address”, and in regards to claim 1 “Lee fails to specifically teach a single row decoder that provides a row selection signal directly to the first pre-decoder or the second pre-decoder to select the first row or the second row based on a second segment of the row address”  
     The rejection clearly conveys that Lee teaches a single row decoder (FIG. 8) that provides a row selection signal (MAT1 or MAT2) directly to the first pre-decoder (MAT1 signal is directly provided to inverter I1 of the first pre-decoder 103 as indicated by MATi in the left half of FIG. 7) or the second pre-decoder (MAT2 signal is directly provided to inverter I1 of the second pre-decoder 104 as indicated by MATi in the left half of FIG. 7) to thereby select the first row or the second row based on a second segment of the row address (When FX2 is LOW then just one of the MATs is selected, which means either MAT1 is selected or MAT2 is selected; AX<9> is used to choose one of the two MATs as Applicant even acknowledges by stating in the arguments “When the FX2 signal is disabled “Low”, only one of the two MAT1/MAT2 signals is selected for single-speed operation”).  It may be the case that the intended use of Lee’s circuit in FIG. 8 is different from that of Applicants but such arguing is not effective since Examiner has conveyed that the device of FIG. 8 reads on the claim via claim mapping.  Arguing about differences in use or functionality between Applicant’s invention and the prior art reference that is not claimed is not convincing.  Notice also that the term “single row decoder” was used, such a name does not force the single row decoder to receive one and only one bit (a single bit) of an address, which may explain Applicant’s narrow interpretation of the claim.  .In other words there is no claim language at present that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/JAY W. RADKE/Primary Examiner, Art Unit 2827